 



SECOND RESTATED

REVOLVING CREDIT LOAN AGREEMENT

By and Among

Bank of America, N.A.,
Lender,

And

Chico’s FAS, Inc., a Florida Corporation, Chico’s Retail Services, Inc., a
Florida Corporation,
Pazo, Inc., a Florida Corporation, White House / Black Market, Inc., a Florida
Corporation, Soma by
Chico’s LLC, a Florida limited liability company and Chico’s Distribution
Services,
LLC, a Georgia limited liability company Obligors



 

Dated as of June 23, 2005



 

 



--------------------------------------------------------------------------------



 



SECOND RESTATED REVOLVING CREDIT LOAN AGREEMENT

          THIS SECOND RESTATED REVOLVING CREDIT LOAN AGREEMENT is made and
entered into as of June 23, 2005, by and among BANK OF AMERICA, N.A., (“Lender”)
and CHICO’S FAS, INC., a Florida corporation (“FAS”), CHICO’S RETAIL SERVICES,
INC., a Florida Corporation, formerly known as Chico’s Distribution, Inc., a
Florida corporation (“Retail”) PAZO, INC., a Florida Corporation (“Pazo”), WHITE
HOUSE / BLACK MARKET, INC., a Florida Corporation (“White House”) SOMA BY
CHICO’S, LLC, a Florida limited liability company (“Soma”) and CHICO’S
DISTRIBUTION SERVICES, LLC, a Georgia limited liability company, formerly known
as Chico’s Real Estate, LLC, a Georgia limited liability company (“Real Estate”)
(individually “Obligor” and collectively, “Obligors”) and restates that certain
Restated Revolving Credit and Term Loan Agreement dated September 24, 2002.

BACKGROUND

          WHEREAS, the Restated Revolving Credit and Term Loan Agreement dated
September 24, 2002 provided for two loan facilities for the benefit of Obligors
and the term real estate loan facility has been repaid in full and the related
mortgage released; and

          WHEREAS, Obligors have requested Lender to renew and modify in certain
respects the existing revolving credit facility of $45,000,000.00 to be utilized
for the support of Letters of Credit for one or more Obligors and for working
capital for one or more Obligors; and

          WHEREAS, Lender has agreed to renew and modify in certain respects the
revolving credit facility, conditioned upon terms and conditions acceptable to
Lender; and

          WHEREAS, the parties desire to set forth the mutually agreed upon
terms and conditions for the renewal and modification of the revolving credit
facility.

          NOW THEREFORE, in consideration of the premises and the mutual
agreements, covenants and conditions herein, Obligors and Lender agree as
follows:

SECTION 1. DEFINITIONS.

     1.1 Defined Terms. Unless the context of a particular Loan Document
otherwise provides, the terms in quotes used in the foregoing preamble and the
following terms shall have the respective meanings ascribed to them for all
purposes of the Loan Documents:

          “Acceptances” means documentary banker’s acceptances issued by Lender
for the account of any Obligor.

          “Advance” shall mean each advance of principal outstanding under the
Revolving Credit Loan including any Letter of Credit which Lender funds or any
Acceptance which Lender funds.

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 1

 



--------------------------------------------------------------------------------



 



          “Advance Account” means account number 003601213648 of FAS on the
books of Lender, to which (i) any Advance by Lender to Obligors under the
Revolving Credit Loan shall be credited thereto by recording therein on the date
of such Advance a credit entry in the amount of such Advance; and (ii) debits
shall be made thereto if (A) there exist any funds in such account when there is
Indebtedness outstanding under the Revolving Credit Loan, in which case such
funds will be debited thereto and applied to the payment, if any, then due on
the Indebtedness by recording therein a debit entry in the amount of such funds,
and (B) any Advance is required to fund a Letter of Credit draw, in which case
there shall be debited thereto the amount of such Advance by recording therein a
debit entry in the amount of such Advance on the date of such Advance. Obligors
hereby agree that FAS is the designated agent of each Obligor and is solely
responsible for the making of Letter of Credit requests and Advance requests and
the subsequent disbursement of funds to Obligors. Lender shall have no
obligation to any Obligor for the misapplication of any Loan proceeds by FAS.

          “Affiliate” shall mean any Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with any Person. A
Person shall be deemed to control an entity if such Person possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise.

          “Applicable Letter of Credit Sublimit” shall mean the maximum
aggregate dollar amount of Letters of Credit that may be outstanding from time
to time pursuant to paragraph g of Section 2.2. Until changed pursuant to
paragraph g of Section 2.2, the Applicable Letter of Credit Sublimit shall be
$40,000,000.00.

          “Applicable Revolving Credit Sublimit” shall mean the difference
between the Revolving Credit Loan Commitment and the Applicable Letter of Credit
Sublimit, from time to time, as adjusted pursuant to paragraph g of Section 2.2.
Until the Applicable Letter of Credit Sublimit is changed pursuant to paragraph
g of Section 2.2, the Applicable Revolving Credit Sublimit is computed to be
$5,000,000.00.

          “Authorized Officer” means any of the Chairman, President, Senior Vice
Presidents, Manager, or Vice Presidents of an Obligor or, with respect to
financial matters, the Treasurer, Chief Financial Officer or Chief Accounting
Officer of an Obligor or any other person expressly designated by the Board of
Directors or other governing body (or the appropriate committee thereof) of such
Obligor as an Authorized Officer for purposes of this Agreement, as set forth
from time to time in a written certificate delivered to Lender.

          “Agreement” means this Second Restated Revolving Credit Loan
Agreement, as the same may be further amended, supplemented or otherwise
modified from time to time in accordance with the provisions hereof.

          “Borrowers” shall mean Chico’s FAS, Inc., a Florida corporation,
Chico’s Retail Services, Inc., a Florida Corporation, White House / Black
Market, Inc., a Florida Corporation,

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 2

 



--------------------------------------------------------------------------------



 



Soma by Chico’s, LLC, a Florida limited liability company and Chico’s
Distribution Services, LLC, a Georgia limited liability company.

          “Business Day” shall mean each day other than a Saturday, a Sunday, or
any holiday on which commercial banks are closed for business;

          “Capital Expenditures” means, on a Consolidated Basis, for any period,
the sum of (i) the gross amount of additions to property, plant and equipment of
Obligors during such period plus (ii) with respect to any Capital Leases entered
into by Obligors during such period, the present value of the lease payments due
under such Capital Leases applying a discount rate equal to the interest rate
provided in such lease or, if not so provided, that rate of interest assumed by
Obligors’ independent public accountants in connection with the preparation of
the Financial Statement, plus (iii) leasehold improvements made by Obligors.

          “Capital Leases” means all leases which have been or should be
capitalized in accordance with GAAP.

          “Closing Date” shall mean the date of this Second Restated Agreement.

          “Closing” shall mean the execution and delivery to Lender of this
Second Restated Agreement together with all related Loan Documents, including,
but not limited to, the renewal of the Revolving Credit Note and compliance
documents coincidental to closing of the renewal of the Revolving Credit Loan.

          “Consolidated Basis” shall mean the consolidation of financial
information of Obligors done in accordance with GAAP.

          “Consolidated Current Assets” means on a Consolidated Basis, cash and
all other assets or resources of Obligors which are expected to be realized in
cash, sold in the ordinary course of business, or consumed within one year, all
determined in accordance with GAAP.

          “Consolidated Current Liabilities” means on a Consolidated Basis, the
amount of all liabilities of Obligors which by their terms are payable within
one year (including all indebtedness payable on demand or maturing not more than
one year from the date of computation and the current portion of Indebtedness
having a maturity date in excess of one year) all determined in accordance with
GAAP.

          “Consolidated Total Liabilities” means, on a Consolidated Basis, the
aggregate amount of all liabilities of Obligors as determined in accordance with
GAAP.

          “Contractual Obligation” as to any Person shall mean any undertaking
by such Person represented by any agreement, to which such Person is a party or
by which it or any of its property is bound.

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 3

 



--------------------------------------------------------------------------------



 



          “Costs” shall mean all costs, expenses, losses and damages sustained
or incurred by Lender in connection with, because of, or as a result of any
default or any one or more Events of Default of any Obligor under this
Agreement, the Loan Documents or any of them, or in realizing upon, protecting,
perfecting, defending or enforcing, or any combination thereof, the rights and
remedies of Lender under this Agreement, the Loan Documents, or any of them,
including, without limitation, recording charges, documentary stamp taxes,
intangible taxes, all expert fees and all attorney’s fees and costs, including
paralegal fees in all legal proceedings, including administrative, trial,
appellate, probate, bankruptcy or any other legal or administrative proceeding,
regardless of whether suit is brought.

          “Debt” shall mean as to any Person (i) all obligations of borrowed
money, (ii) obligations evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (iii) all
obligations under conditional sale or other title retention agreements relating
to property purchased by that Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (iv) all obligations, including, without limitation, any
items, issued or assumed as the deferred purchase price of property or services
purchased (including trade debt incurred in the ordinary course of business and
regardless of the due date thereof) which would appear as liabilities on a
balance sheet, (v) all obligations under take-or-pay or similar agreements or
under commodities agreements, (vi) all Debt of others secured by (or for which
the holder of such debt has an existing right, contingent or otherwise, to be
secured by), any lien on, or payable out of the proceeds of production from,
property owned or acquired by that Person, whether or not the obligations
secured thereby have been assumed, (vii) all guaranty and other contingent or
indirect obligations, (viii) the principal portion of all obligations under
capital leases other than operating leases, (ix) all matured obligations in
respect of interest rate protection agreements, foreign currency exchange
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements, (x) all outstanding and
unreimbursed drafts under all letters of credit issued or banker’s acceptance
facilities created for the benefit of and at the request of such Person (to the
extent unreimbursed), (xi) all preferred stock or other equity interests issued
and required by the terms thereof to be redeemed, for which mandatory sinking
fund payments are due, by a fixed date, and (xi) other off balance sheet
financing arrangements including, without limitation, synthetic leases, which,
for purposes of this Agreement, shall not include operating leases. In
determining Debt for Obligors, such determination shall be made without
duplication and shall eliminate inter-company Debt among Obligors.

          “Default Rate” shall mean the interest charged on any Note or Advance
or other Indebtedness of Obligors to Lender under the Loan Documents after the
occurrence of an Event of Default and the expiration of any applicable cure
periods. The Default Rate shall be the lesser of: (i) the Libor Rate plus Eight
Hundred (800) basis points (8.0%); or (ii) twenty five percent (25%) per annum,
whichever is less, but in any event, not exceeding the highest rate allowed by
law.

          “EBITDA” means the sum of net income before taxes, plus interest
expense, plus

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 4

 



--------------------------------------------------------------------------------



 



depreciation, depletion and amortization plus non cash stock option expense.

          “EBITDAR” means the sum of net income before taxes, plus interest
expense, plus depreciation, depletion and amortization and rental expense plus
non cash stock option expenses.

          “Event of Default” means any of the events specified in Section 7
hereof.

          “Fiscal Year” shall mean the 52 or 53 week fiscal year of Obligors
ending on the Saturday closest to January 31 in each year.

          “Financial Statement” shall mean the financial statements of Obligors
described in Section 4.6.

          “Fixed Charge Coverage Ratio” shall mean the quotient of EBITDAR
divided by the sum of current maturities of long term debt, plus interest
expense, plus current portion of long term leases, plus rental expense.

          “Funded Debt” shall mean all outstanding indebtedness for borrowed
money and other interest-bearing indebtedness, including current and long term
indebtedness.

          “Funded Debt and Letter of Credit Exposure” shall mean all outstanding
indebtedness for borrowed money and other interest-bearing indebtedness,
including current and long term indebtedness, plus all outstanding Letters of
Credit, plus the product of eight (8) times all lease and rental expense
calculated on a rolling four (4) quarter basis.

          “GAAP” means generally accepted accounting principles, set forth in
Opinions of the Financial Accounting Standards Board or the American Institute
of Certified Public Accountants or which have other substantial authoritative
support, as in effect from, time to time.

          “Governmental Authority” shall mean any national, state, local or
other political subdivision thereof, or any entity exercising executive,
legislative, judicial, regulatory, or administrative functions of or pertaining
to government.

          “Governmental Regulation” shall mean any law, statute, ordinance, rule
or regulation issued by or enacted by a Governmental Authority.

          “Guaranty” shall mean the absolute and unconditional guarantee of all
Indebtedness executed by Pazo and by each Subsidiary Guarantor required to
execute a guaranty pursuant to this Agreement.

          “Hazardous Substances or Hazardous Materials” shall mean any flammable
materials (excluding wood products normally used in construction), explosives,
radioactive materials, hazardous wastes, toxic substances, or related materials,
including, without limitation, any substances defined as or included in the
definitions of “hazardous substances,” “hazardous

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 5

 



--------------------------------------------------------------------------------



 



wastes,” “hazardous materials,” “special wastes,” “solid wastes,” or “toxic
substances” under any applicable federal, state, county, regional, or local
laws, ordinances, regulations, or guidelines.

          “Indebtedness” shall mean any and all debts, obligations, and
liabilities of FAS, Retail, White House Soma and Real Estate to Lender, whether
arising out of or related to the Loan Documents, whether principal, interest,
fees, or otherwise, whether now existing or hereafter arising, whether voluntary
or involuntary, whether jointly owed with others, whether direct or indirect,
absolute or contingent, contractual or tortious, liquidated or unliquidated,
arising by operation of law or otherwise, whether or not from time to time
decreased or extinguished and later increased, created or incurred and whether
or not renewed, extended, modified, rearranged, restructured, refinanced, or
replaced, including without limitation, modifications to interest rates or other
payment terms of such debts, obligations or liabilities.

          “Interest Rate Change Date” shall mean the first day of each interest
period; provided, however, that if any such day is not a Business Day, at
Lender’s option, the Interest Rate Change Date shall be the next succeeding
Business Day.

          “Letter of Credit” shall mean those Letters of Credits issued by
Lender for the benefit of an Obligor pursuant to Section 2.2.

          “Letter of Credit Request” shall mean the written application from FAS
for the issuance of a Letter of Credit by Lender. Each Letter of Credit Request
shall specify the duration of the Letter of Credit, the beneficiary of the
Letter, and such other information as may be necessary to properly process the
issuance of the Letter of Credit.

          “Libor Rate” shall mean the rate of interest equal to the rate per
annum (rounded upwards to the nearest 1/100 of one percent) equal to the British
Bankers Association Libor Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
Lender from time to time) as determined for each Interest Rate Change Date at
approximately 11:00 a.m. London time two (2) Business Days prior to the Interest
Rate Change Date, for U.S. Dollar deposits (for delivery on the first day of
such interest period) with a term of one month, as adjusted from time to time in
Lender’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs. If such rate is not available at such time for
any reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by Lender.

          “Loan Fees” shall mean those fees set forth in Section 2.4 (b).

          “Loans” shall mean, collectively, the Revolving Credit Loan and each
other loan, if any, made pursuant to this Agreement. The word, “Loan” may refer
individually to any of the Loans.

          “Loan Documents” shall mean this Agreement, each Note, any Letter of
Credit, the Guaranties, Acceptances, Letter of Credit Requests, affidavits
demonstrating that any Note is exempt from documentary stamp taxes, documentary
stamp tax indemnity agreement and all the

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 6

 



--------------------------------------------------------------------------------



 



other documents, agreements, certificates, schedules, statements and opinions,
however described, referenced herein or executed or delivered pursuant hereto or
in connection with or arising with any Loan or the transactions contemplated by
this Agreement.

          “Net Worth” means on a Consolidated Basis the depreciated book value
amount of all assets of Obligors, with no adjustment from and after the
Statement Date due to revaluation, depreciation, reserves or otherwise, and
after elimination of any inter-company transactions, less:

               (i) intangible assets, such as (without limitation) goodwill
(whether representing the excess of cost over book value of assets acquired or
otherwise), capitalized expenses, patents, trademarks, trade names, copyrights,
franchises, licenses, and deferred charges, such as (without limitation)
unamortized costs and costs of research and development; provided, however, that
such reduction shall be applied only if such intangible assets are in excess of
$500,000.00;

               (ii) treasury stock;

               (iii) advances to employees, officers, directors, stockholders or
Affiliates of any Obligor; provided, however, that such reduction shall be
applied only if such advances are in excess of $100,000.00; and

               (iv) Consolidated Total Liabilities.

          “Notes” shall mean the Revolving Credit Note and each other note
executed and delivered pursuant to this Agreement, and the term “Note” may refer
to any of the Notes.

          “Permitted Encumbrances” means and includes:

                    (a) liens for taxes, assessments or similar governmental
charges not in default or being contested in good faith (with all foreclosure or
execution proceedings thereon effectively stayed);

                    (b) workers’, mechanics’ and materialmen’s liens and similar
liens incurred in the ordinary course of business remaining undischarged or
unstayed for not longer than 60 days after the attachment thereof;

                    (c) liens in respect of final judgments or awards remaining
undischarged or unstayed for not longer than 60 days after the making thereof;

                    (d) liens in respect of pledges or deposits under worker’s
compensation laws, unemployment insurance or similar legislation and in respect
of pledges or deposits to secure bids, tenders, or statutory obligations, or in
connection with surety, appeal and similar bonds incidental to the conduct of
litigation;

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 7

 



--------------------------------------------------------------------------------



 



               (e) liens and security interests securing purchase money Debt so
long as (i) Obligors first obtain Lender’s prior written consent thereto to the
extent same exceeds $30,000,000.00 in the aggregate; and (ii) such lien or
security interest does not extend to any property other than that acquired with
the proceeds of such Debt;

               (f) the liens and security interests in favor of Lender created
under the Loan Documents;

               (g) liens in favor of Lender; and

               (h) liens and encumbrances against any real property of any of
the Obligors.

          “Person” means any corporation, business entity, natural person, firm,
joint venture, limited liability company, partnership, trust, unincorporated
organization, association, government, or any department or agency of any
government, and shall include the singular and the plural.

          “Potential Default” shall mean an event that but for the lapse of time
or the giving of notice, or both, would constitute an Event of Default.

          “Principal Place of Business” shall mean 11215 Metro Parkway, Ft.
Myers, Florida 33912.

          “Requirements of Law” shall mean as to any Person the Articles of
Incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

          “Revolving Credit Advance Term” shall commence on June 23, 2005 and
end on June 1, 2006 or such later date as may be provided for pursuant to
Section 2.4 f.

          “Revolving Credit Loan” means the renewal loan, dated the Closing
Date, to FAS, Retail, White House, Soma and Real Estate from Lender in the
original principal amount of $45,000,000.00.

          “Revolving Credit Loan Ceiling” is defined as the Revolving Credit
Loan Commitment less the amounts of all Letters of Credit issued and outstanding
under this Agreement.

          “Revolving Credit Loan Commitment” shall mean Forty Five Million and
no/100’s Dollars ($45,000,000.00).

          “Revolving Credit Loan Maturity Date” shall mean the date of the final
payment is due under the Revolving Credit Note. The Initial Revolving Credit
Loan Maturity Date shall be June

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 8

 



--------------------------------------------------------------------------------



 



1, 2006 and the Revolving Credit Loan Maturity Date may be extended as provided
for pursuant to Section 2.4 f.

          “Revolving Credit Note” means that certain Renewal Revolving Credit
Promissory Note from FAS, Retail White House, Soma and Real Estate to Lender
dated the Closing Date in the original principal sum of Forty Five Million and
No/Hundredths Dollars ($45,000,000.00) and all extensions, consolidations and
renewals thereof.

          “Statement Date” shall mean the date of the Financial Statement.

          “Subsidiary” shall mean any non-natural Person, more than fifty
percent (50%) of the voting control of which is owned or controlled, directly or
indirectly, by any Obligor. A “Wholly Owned Subsidiary” shall mean a Subsidiary
in which 100% of voting control is owned or controlled, directly or indirectly,
by any Obligor or combination of Obligors.

          “Subsidiary Guarantors” shall mean Pazo and each Wholly Owned
Subsidiary created following the Closing Date.

          “Total Funded Debt” shall mean on a Consolidated Basis, all Debt of
Obligors evidenced by a note or other instrument or which arise under a Capital
Lease.

          “UCC” shall mean the Florida Uniform Commercial Code, Chapters 671 to
680, inclusive, as amended from time to time.

     1.2 Accounting Terms and Special Calculations. All accounting terms used
herein shall be construed in accordance with GAAP and all financial data
submitted pursuant to this Agreement shall be prepared in accordance with GAAP.

     1.3 Other Definitional Provisions. All of the terms defined in this
Agreement shall have such defined meanings when used in all the Loan Documents
unless the context shall otherwise require. All terms defined or used in this
Agreement in the singular shall have comparable meanings when used in the
plural, and vice versa. Terms defined in, or by reference to, the UCC, including
Chapter 679 of the Florida Statutes, to the extent not otherwise defined herein
shall have the respective meanings given to them in the UCC, including
Chapter 679 of the Florida Statutes, with the exception of the word “document,”
unless the context clearly requires such meaning. The words “hereby”, “hereto”,
“hereof”, “herein”, “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The use of “to”, “until”, “on”, and words of
similar import in this Agreement, in indicating expiration, shall be interpreted
to include the date mentioned. The neuter genders as used herein and whenever
used shall include the masculine, feminine and neuter as well. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party unless the
context shall expressly provide otherwise.

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 9

 



--------------------------------------------------------------------------------



 



     1.4 Interest Calculations.

          a. Except as otherwise provided herein under 1.4(d), Interest on the
Revolving Credit Loan shall, until an Event of Default or maturity, accrue
interest at the Libor Rate as adjusted pursuant to the following performance
standards schedule based upon the ratio of Obligors’ Total Funded Debt to
Obligors’ EBITDA on a Consolidated Basis:

      RATIO LEVEL   INTEREST RATE
2.26 x >
  Default Rate
1.51 to 2.25 x
  Libor Rate + 290 Basis Pts.
1.01 to 1.50 x
  Libor Rate + 220 Basis Pts.
.51 to 1.00 x
  Libor Rate + 150 Basis Pts.
0 to .50 x
  Libor Rate + 80 Basis Pts.

          b. Any interest due on the Indebtedness under the provisions of this
Agreement shall be calculated on the outstanding principal balance for the
actual number of days which have elapsed in an interest period, on the basis of
360 days and shall accrue from the date any Advance is made pursuant to any Note
or this Agreement or any other Loan Document. The interest due on any date for
payment of interest hereunder shall be that interest, to the extent accrued, as
of midnight on the last calendar day immediately prior to the interest payment
date.

          Notwithstanding anything herein or in any Loan Document to the
contrary, the sum of all interest and all other amounts deemed interest under
Florida or other applicable law which may be collected by Lender hereunder shall
never exceed the maximum lawful interest rate permitted by such law from time to
time. Lender and Obligors intend and agree that under no circumstances shall
Obligors be required to pay interest on any Loan or on any other Indebtedness at
a rate in excess of the maximum interest rate permitted by applicable law from
time to time, and in the event any such interest is received or charged by
Lender in excess of that rate, Obligors shall be entitled to an immediate refund
of any such excess interest by a credit to and payment toward the unpaid balance
of the Indebtedness (such credit to be considered to have been made at the time
of the payment of the excess interest) with any excess interest not so credited
to be immediately paid to Obligors by Lender.

          c. Any Indebtedness arising pursuant to this Agreement not paid when
due (whether at stated maturity, upon acceleration or otherwise) shall bear
interest from the Due Date until paid in full at the Default Rate. For these
purposes, the Due Date shall mean 10 days after Obligor receives written notice
from Lender as to the amount then due.

          d. If Letter of Credit fees collected by Lender fall below $15,000.00
during any calendar quarter, Lender may, at its option, increase the interest
rate on the Revolving Credit Loan by an additional fifty (50) basis points
(.50%), provided that if Lender has so elected to increase the interest rate and
provided no Event of Default exists and remains uncured, the rate

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 10

 



--------------------------------------------------------------------------------



 



will return to the prior rate once the fees once again exceed $15,000.00 in a
subsequent calendar quarter.

          e. In the event Obligors fail to maintain at least $5,000,000.00
average balances either in depository accounts with Lender or investment
accounts with Lender, to be measured by the preceding three month end average
balances, commencing on the first fiscal quarter following Closing and each
fiscal quarter thereafter, Lender may, at its option, increase the interest rate
on the Revolving Credit Loan by and additional fifty (50) basis points (.50%),
provided that if Lender has so elected to increase the interest rate, the rate
will return to the prior rate once the average balance monthly balance once
again exceeds $5,000,000.00 in a subsequent fiscal quarter.

SECTION 2. AMOUNT AND TERMS OF THE LOANS

     2.1 Revolving Credit Loan.

          a. Lender agrees, upon the terms and conditions set forth in this
Agreement, and in reliance upon the representations and warranties made under
this Agreement, to continue the Revolving Credit Loan to FAS, Retail, White
House, Soma and Real Estate and allow FAS, Retail, White House, Soma and Real
Estate during the Revolving Credit Advance Term to borrow, repay and re-borrow
from Lender in an amount up to, but not exceeding, the Revolving Credit Loan
Commitment.

          b. The proceeds of the Revolving Credit Loan shall be utilized (i) to
support the issuance of Letters of Credit, (ii) for working capital, and (iii)
for capital expenditures and acquisitions of business operations.

          c. Lender agrees to make Advance(s) under the Revolving Credit Loan,
from time to time, upon written request from FAS from the Closing Date of the
Revolving Credit Loan, up to but not including the Revolving Credit Maturity
Date and in accordance with the terms hereof; provided, however, that at no time
shall the total aggregate amount of Advances outstanding and total aggregate
amount of all outstanding Letters of Credit issued under this Agreement exceed
the Revolving Credit Loan Commitment. In the event Lender is required to fund
any Letter of Credit issued under this Agreement by an Advance, interest thereon
shall accrue at the rate set forth in Section 1.4 until paid.

          d. Each Advance shall be in a minimum amount of $100,000.00 and
multiples thereof.

          e. Advances shall be paid by credit to the Advance Account with Lender
or paid pursuant to a presented Letter of Credit or Acceptance. Lender shall
give written confirmation of deposit at the Principal Place of Business. In the
alternative, Lender, may at its option, disburse an Advance directly to FAS if
directed by FAS in writing. Obligors shall deliver certified copies of corporate
resolutions evidencing those Authorized Officers authorized to make Advance

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 11

 



--------------------------------------------------------------------------------



 



Requests by FAS. Lender shall be entitled to rely on any Advance Request that
Lender reasonably believes to be executed by a person authorized under corporate
resolutions furnished to Lender by FAS.

          f. If at any time the outstanding Advances plus amounts of Letters of
Credit issued pursuant to this Agreement exceeds the Revolving Credit Loan
Commitment, Obligors shall repay such amounts as are necessary to reduce the
aggregate outstanding principal balance of the Revolving Credit Loan below the
Revolving Credit Loan Commitment.

     2.2 Letters of Credit and Acceptances

          a. So long as no Event of Default or Potential Default exists and
remains uncured, Lender agrees, subject to the terms and conditions of this
Agreement, to issue from time to time from the Closing Date, up to and including
the 30th day immediately preceding the Revolving Credit Loan Maturity Date, its
Letters of Credit and Acceptances, for the account of Obligors in an amount
which: (i) when added to the aggregate amount of all other outstanding Letters
of Credit at the proposed issuance date will not exceed the Applicable Letter of
Credit Sublimit; and (ii) when added to the aggregate amount of all other
outstanding Letters of Credit at the proposed issuance date and all outstanding
Advances, will not exceed the Revolving Credit Loan Commitment.

          b. The issuance by Lender of each Letter of Credit and Acceptance
shall, in addition to the conditions precedent set forth elsewhere in this
Agreement, be subject to the conditions imposed under such Letter of Credit or
Acceptance and such Letter of Credit or Acceptance shall be in such form,
contain such terms, and support such transactions or obligations as shall be
reasonably satisfactory to Lender, consistent with Lender’s then current fee
schedules, practices and procedures with respect to similar letters of credit or
acceptances. All Letters of Credit and Acceptances shall be issued pursuant to
and subject to the Uniform Customs and Practice for Documentary Credits, 1993
revision, International Chamber of Commerce Publication No. 500, or the
International Standby Practices, ISP 98 Publication 590, as applicable, and all
subsequent amendments and revisions to each, or in such other form as Lender may
determine in its discretion. In addition, Obligors shall pay to Lender such fees
in connection with the issuance and maintenance of Letters of Credit and
Acceptances in accordance with Lender’s fee schedule in effect from time to
time. Each Letter of Credit application shall contain a purchase money pledge of
collateral (herein “LOC Pledge”) to secure the Letter of Credit and pursuant to
the provisions of Article Nine of the UCC, Obligors authorize Lender, at
Lender’s option, to file a financing statement for an LOC Pledge without any
Obligors’ separate signature on such financing statement, which financing
statement shall describe the purchase money collateral so pledged under the
Letter of Credit application .

          c. Obligors agree that Lender may, in its sole discretion, accept or
pay, as complying with the terms of any Letter of Credit or Acceptance, any
drafts or other documents otherwise in order which may be signed or issued by an
administrator, executor, trustee in Bankruptcy, debtor in possession, assignee
for the benefit of creditors, liquidator, receiver, attorney in fact or other

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 12

 



--------------------------------------------------------------------------------



 



legal representative of a party who is authorized under such Letter of Credit or
Acceptance to draw or issue any drafts or other documents.

          d. No Letter of Credit or Acceptance may have an expiration date later
than five (5) Business Days prior to the applicable Revolving Credit Loan
Maturity Date. Each drawing under a Letter of Credit or Acceptance (each an “L/C
Advance”), shall be payable by Obligors, without demand or notice of any kind,
in full, on the date the beneficiary of the Letter of Credit or Acceptance draws
on such Letter of Credit or presents such Acceptance.

          e. Without limiting the generality of any other provision hereof,
Obligors hereby indemnify and hold harmless Lender from and against any and all
claims and damages, losses, liabilities, Costs, or expenses which Lender may
incur (or which may be claimed against Lender) by any Person by reason of, or in
connection with the issuance or transfer of or payment or failure to pay under
any Letter of Credit or Acceptance; provided that Obligors shall not be required
to indemnify Lender for any claims, damages, losses, liabilities, costs, or
expenses to the extent, but only to the extent, (i) caused by the willful
misconduct or gross negligence of the party to be indemnified, or (ii) caused by
Lender’s failure to pay under any Letter of Credit or Acceptance after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit or Acceptance, unless such payment is prohibited by any
law, regulation, court order, or decree. This indemnity shall survive the
termination of this Agreement.

          f. Obligors’ obligation to pay L/C Advances shall be absolute,
irrevocable, and unconditional under any and all circumstances whatsoever and
irrespective of any setoff, counterclaim, or defense to payment that Obligors
may have or had against Lender (except such as may arise out of Lender’s gross
negligence or willful misconduct hereunder) or any other Person, including,
without limitation, any setoff, counterclaim, or defense based upon or arising
out of:

               (1) Any lack of validity or enforceability of this Agreement or
any of the other Loan Documents;

               (2) Any amendment or waiver of or any consent to departure from
the terms of any Letter of Credit or Acceptance;

               (3) The existence of any claim, setoff, defense, or other right
which any Obligor or any other Person may have at any time against any
beneficiary or any transferee of any Letter of Credit or Acceptance (or any
Person for whom any such beneficiary or any such transferee may be acting);

               (4) Any allegation that any demand, statement or any other
document presented under any Letter of Credit or Acceptance is forged,
fraudulent, invalid, or insufficient in any respect, excepting those instances
of Lender’s gross negligence or willful misconduct where the forgery, fraudulent
nature, invalidity or insufficiency is evident from the face of the
presentation;

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 13

 



--------------------------------------------------------------------------------



 



               (5) Any statement therein being untrue or inaccurate in any
respect whatsoever or any variations in punctuation, capitalization, spelling,
or format of the drafts or any statements presented in connection with any L/C
Advance;

               (6) Any lack of validity or enforceability of the Letter of
Credit or Acceptance, the obligation supported by the Letter of Credit or
Acceptance or any other agreement or instrument relating thereto (collectively,
the “Related Documents”);

               (7) Any amendment or waiver of or any consent to or departure
from all or any of the Related Documents;

               (8) Any breach of contract or other dispute between any Obligor
and any beneficiary or any transferee of a Letter of Credit or Acceptance (or
any persons or entities for whom such beneficiary or any such transferee may be
acting) or any other person or entity; or

               (9) Any delay, extension of time, renewal, compromise, or other
indulgence or modification granted or agreed to by Lender, with or without
notice to or approval by Obligors in respect of any of Obligors’ indebtedness
hereunder.

          g. Obligors shall have the right, at any time, and from time to time,
during the Revolving Credit Advance Term, to adjust the Applicable Letter of
Credit Sublimit upon five (5) Business Days written notice to Lender, up to the
Revolving Credit Loan Commitment (herein the “LOC Sublimit Adjustment”). In the
event Obligors make more than one LOC Sublimit Adjustment in a calendar quarter,
Obligors shall pay a fee equal to $2,000.00 for each such additional LOC
Sublimit Adjustment in such calendar quarter. Until otherwise adjusted pursuant
to this paragraph, the remaining balance of the Revolving Credit Loan above the
Applicable Letter of Credit Sublimit shall be reserved for borrowing for working
capital needs, for capital expenditures, and for funding acquisitions. In the
event an LOC Sublimit Adjustment results in the total Advances then outstanding
being greater than the new Applicable Revolving Credit Sublimit, then Obligors
shall reduce the outstanding principal balance of the Advances below the new
Applicable Revolving Credit Sublimit as a condition to the effectiveness of the
LOC Sublimit Adjustment.

     2.3 Intentionally Omitted.

     2.4 Provisions Applicable To The Credit Facilities.

          a. All payments made on account of the Indebtedness shall be made by
the respective Obligors, without setoff or counterclaim, in lawful money of the
United States in immediately available funds, free and clear of and without
deduction for any taxes, fees, or other charges of any nature whatsoever imposed
by any taxing authority. Any payments must be received by Lender by 2:00 P.M.
Eastern Standard Time, on the day of payment, it being expressly agreed and
understood that if a payment is received after 2:00 P.M. by Lender, such payment
will be considered to have

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 14

 



--------------------------------------------------------------------------------



 



been made by the respective Obligors on the next succeeding Business Day, and
interest thereon shall be payable by the respective Obligors at the applicable
rate set forth herein during such extension. All payments on account of the
Indebtedness shall be made to Lender, to the extent of funds available, by auto
debit of the Advance Account. If any payment required to be made by Obligors
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and interest
thereon shall be payable at the then applicable rate during such extension. All
payments made in connection with each Loan shall be applied first to Costs, then
to application on any scheduled payments of principal and/or interest then due,
and if none, then to accrued interest to the date of payment, then to
application of principal on each Loan in such order as FAS shall direct.

          If the Borrowers and Lender elect to use pre-billing calculation for
each payment Due Date, the amount of each payment debit will be determined as
follows: On the Billing Date, Lender will prepare and mail to Borrowers an
invoice of the amounts that will be due on that Due Date (“Billed Amount”). (The
“Billing Date” will be a date that is a specified number of calendar days prior
to the Due Date, which number of days will be mutually agreed from time to time
by Lender and Borrowers.) The calculation of the Billed Amount will be made on
the assumption that no new extensions of credit or payments will be made between
the Billing Date and the Due Date, and that there will be no changes in the
applicable interest rate. On the Due Date, Lender will debit the Advance Account
for the Billed Amount, regardless of the actual amount due on that date
(“Accrued Amount”). If the Due Date does not fall on a Business Day, Lender
shall debit the Advance Account on the first Business Day following the Due
Date. For purposes of this Agreement, if the Billed Amount debited to the
Advance Account differs from the Accrued Amount, the difference will be treated
as follows: If the Billed Amount is less than the Accrued Amount, the Billed
Amount for the following Due Date will be increased by the amount of the
underpayment. Obligors will not be in default by reason of any such
underpayment. If the Billed Amount is more than the Accrued Amount, the Billed
Amount for the following Due Date will be decreased by the amount of the
overpayment. Regardless of any such difference, interest will continue to accrue
based on the actual amount of principal outstanding without compounding. Lender
will not pay interest on any overpayment.

          b. A annual loan fee of $90,000.00 shall be due and payable on each
June 1, during the Revolving Credit Advance Term beginning June 1, 2005. A fee
of five (5) basis points (.05%) shall be due and payable each calendar quarter
on the unfunded principal amount of the Applicable Revolving Credit Sublimit
calculated as of the last calendar Day of the calendar quarter, with the first
such fee due as of the last calendar Day of the calendar quarter following
Closing, then quarterly thereafter. Obligors shall have a fifteen (15) calendar
Day grace period in which to make such payment. A fee of five (5) basis points
(.05%) shall be due and payable each calendar quarter on the unused amount of
the Applicable Letter of Credit Sublimit calculated as of the last calendar Day
of the calendar quarter, with the first such fee due as of the last calendar Day
of the first calendar quarter following Closing, then quarterly thereafter.
Obligors shall have a fifteen (15) calendar Day grace period in which to make
such payment. Payment of the Loan Fees shall, to the extent of funds available,
be by debit from the Advance Account.

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 15

 



--------------------------------------------------------------------------------



 



          c. Lender shall not be responsible for any damages to Obligors
resulting from Obligors’ anticipation of funding of an Advance before such
Advance is actually funded by Lender.

          d. Obligors may prepay all or any portion of the Revolving Credit Loan
in advance of its maturity date without prepayment penalty.

          e. Intentionally Omitted.

          f. Principal on the Revolving Credit Note is due in full in a single
payment on the Initial Revolving Credit Loan Maturity Date. Notwithstanding the
foregoing, Lender will automatically renew the Revolving Credit Note for a
period of one year from the Initial Revolving Credit Loan Maturity Date and for
successive one year periods thereafter with a final Revolving Credit Loan
Maturity Date of June 1, 2010 unless either: (a) at least fifteen (15) days
prior to any Revolving Credit Loan Maturity Date, Lender notifies Obligors that
the Revolving Credit Note will not be renewed; or (b) Any Obligor is in default
under any Note or any of the Loan Documents; or (c) Lender has previously
refused to make any additional Advances or reduced the availability of Advances
under the Revolving Credit Note. If Lender, in its sole discretion, decides not
to renew the Revolving Credit Note, Lender will not be obligated to make any
further advances thereunder after the then applicable Revolving Credit Loan
Maturity Date, and provided that no Obligor is in default under any Note or any
of the Loan Documents, Obligors will pay the entire balance outstanding under
the Revolving Credit Note by the then applicable Revolving Credit Loan Maturity
Date. If any Obligor is in default under any Note or any of the Loan Documents,
then after expiration of any applicable notice and grace periods, Lender may
demand payment of the balance outstanding under all Notes in full immediately.

          The Revolving Credit Note notwithstanding, Obligors shall repay such
outstanding advances as are necessary to reduce the outstanding principal
balance thereunder to the extent necessary so as not to exceed the Revolving
Credit Loan Ceiling.

SECTION 3. CONDITIONS OF LENDING.

     3.1 Conditions to Renewal and Modification of Revolving Credit Loan. As
conditions precedent to the obligation of Lender to renew and modify the
Revolving Credit Loan :

          a. Delivery of Documents. Obligors shall have delivered to Lender, in
form and substance satisfactory to Lender and its counsel, the following:

               (1) A duly executed copy of this Agreement;

               (2) Duly executed copies of the other Loan Documents;

               (3) A certificate of active status from the Secretary of State of
the state of organization with respect to each Obligor;

               (4) A certificate from an Authorized Officer of each Obligor
certifying that a resolution (which shall be attached to the certificate) has
been duly adopted by each Obligor and remains in full force and effect
specifically authorizing such Obligor to borrow under the Loan, and

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 16

 



--------------------------------------------------------------------------------



 



authorizing certain named individuals to execute and deliver documents on behalf
of and to bind such Obligor;

               (5) Copies of each Obligor’s organizational documents filed with
the applicable Secretary of State and all amendments thereto and copies of each
Obligor’s By-Laws or Operating Agreement and all amendments thereto, all of
which shall be attached to an Authorized Officer’s certificate attesting them to
be true and correct copies;

               (6) Such credit applications, financial statements,
authorizations, and such information concerning each Obligor and its business,
operations and condition (financial and otherwise) as Lender may reasonably
request prior to the date of this Agreement;

               (7) An opinion of counsel for each Obligor, other than Real
Estate, from an attorney-at-law licensed to practice in the State of Florida,
which opinion must be acceptable to Lender and its counsel and shall contain at
least the following opinions:

                    A. Each Obligor, other than Real Estate, is duly organized
and validly existing under Florida law and of active status and that the
execution and delivery of the Loan Documents and the Closing of the Loan have
been duly authorized by all necessary action on the part of such Obligor.

                    B. Each Obligor has the right and capacity to execute and
deliver each of the Loan Documents and no Obligor has executed any documents of
any kind, including any prior loan or documents, which would prohibit the
execution and delivery of the Loan Documents.

                    C. The Revolving Credit Note and all other Loan Documents
have been duly executed and delivered by each Obligor and are the legal,
binding, valid and enforceable obligations of each Obligor in accordance with
their respective terms, except as the enforcement of them may be limited by
bankruptcy, insolvency, moratorium and other applicable debtor relief laws.

                    D. To such counsel’s knowledge and based solely upon a
written certification from Obligors, there are no undisclosed material legal
actions or proceedings involving pending or threatened against, or with
reference to any Obligor before any court, quasi judicial or administrative body
or Governmental Authority.

                    E. Assuming that the collection of the interest and other
charges provided for in this Agreement and each Note is undertaken strictly in
accordance with the terms of such documents, the aggregate interest paid by the
Obligors under this Agreement and each Note will not be usurious under the laws
of the United States and the State of Florida.

                    F. To such counsel’s knowledge, and based solely upon a
written certification from Obligors, the execution and delivery of the Loan
Documents by each Obligor do not violate, conflict with, result in a breach of
or default under any applicable statute, rule, order or other Governmental
Regulation applicable to such Obligor or any agreement by which such Obligor’s
properties are bound, or result in the creation of any imposition of any lien,
charge or encumbrance other than as contemplated by this Agreement.

          b. Compliance with Loan Documents. All acts and conditions (including,
without limitation, the obtaining of any necessary regulatory approvals and the
making of any required

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 17

 



--------------------------------------------------------------------------------



 



filings, recordings, or registrations) required to be done and performed and to
have happened precedent to the execution, delivery, and performance of the Loan
Documents and to constitute the same legal, valid, and binding Indebtedness,
enforceable in accordance with their respective terms, shall have been done and
performed and shall have happened in due and strict compliance with all
applicable laws.

          c. No Default. A determination by Lender that there shall exist no
Event of Default or Potential Default; and there shall have occurred no
material, adverse change in the financial condition of the Obligors considered
on a Consolidated Basis.

          d. Executed Documentation. All documentation, including, without
limitation, documentation for corporate and legal proceedings in connection with
the transactions contemplated by the Loan Documents shall be reasonably
satisfactory in form and substance to Lender and its counsel.

          e. Additional Certifications. Any and all other certificates,
affidavits, resolutions, instruments, documents and legal opinions reasonably
deemed appropriate or necessary by Lender or its counsel.

          f. Accurate Representations and Warranties. The representations and
warranties of Obligors set forth in Article 4 hereof and in each of the other
Loan Documents shall be true and correct in all material respects on and as of
the date hereof.

     3.2 Conditions to Advances under the Revolving Credit Loan. As conditions
precedent to the obligation of the make an Advance under the Revolving Credit
Loan or issue of a Letter of Credit or Acceptance under this Agreement:

          a. Letter of Credit Requirements. In the case of the issuance of a
Letter of Credit or Acceptance, Obligors shall have executed and delivered to
the Lender such documents in form and content reasonably acceptable to Lender
together with such other instruments and documents as it shall reasonably
request;

          b. Accurate Representations and Warranties. The representations and
warranties of Obligors set forth in Article 4 hereof and in each of the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such Advance or other borrowing or the issuance of such Letter of
Credit or Acceptance, as the case may be, with the same effect as though such
representations and warranties had been made on and as of such date, except to
the extent that such representations and warranties expressly relate to an
earlier date and except that the Financial Statement referred to in Section 4.6
shall be deemed to be those financial statements most recently delivered to
Lender pursuant to Section 4.6 hereof;

          c. Payment of Costs. Obligors have paid or have arranged to pay all
costs incurred by Lender in making an Advance including any applicable
intangible taxes, documentary stamp taxes, attorney’s fees or recording costs;
and

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 18

 



--------------------------------------------------------------------------------



 



          d. No Default. A determination by Lender that there shall exist no
Event of Default or Potential Default and there shall have occurred no material,
adverse change in the financial condition of the Obligors considered on a
Consolidated Basis.

SECTION 4. REPRESENTATIONS AND WARRANTIES.

          Each Obligor represents and warrants to Lender (which representations
and warranties shall survive the execution and delivery of the Loan Documents)
that:

     4.1 Organization, Powers, etc. Each Obligor: (i) is duly organized, validly
existing and of active status under the laws of the State of Florida (except as
to Real Estate, which is a limited liability company validly existing and in
good standing under the laws of the State of Georgia), (ii) has all requisite
power and authority to own its properties and assets and to carry on its
business as now conducted and proposed to be conducted; (iii) is duly qualified
to do business and is in good standing in every jurisdiction in which the
character of its properties or assets owned or the nature of its activities
conducted makes such qualification necessary, except where the effect of such
failure to qualify would not have a material adverse effect on the financial
condition of the Obligors, considered on a consolidated basis; and (iv) has the
power and authority to execute and deliver, and to perform its obligations under
the Loan Documents.

     4.2 Authorization of Loan for Obligors, etc. The execution, delivery and
performance of the Loan Documents by each Obligor: (a) has been duly authorized
by all requisite action; and (b) will not: (i) violate (A) any material
provision of law applicable to such Obligor, any material Government Regulation
applicable to such Obligor, any material order, writ, judgment, decree,
determination or award of any court, arbitrator or Government Authority to which
such Obligor is subject; (B) the Articles of Incorporation or Bylaws or Articles
of Organization or Operating Agreement, as applicable, of such Obligor; or
(C) any provision of any indenture, agreement or other instrument to which such
Obligor is a party or by which it or any of its properties or assets are bound,
unless such violations would not have a material adverse effect on the financial
condition of the Obligors, considered on a consolidated basis; (ii) be in
material conflict with, result in a material breach of or constitute (with due
notice or lapse of time or both) a material default under any such indenture,
agreement or other instrument; or (iii) result in the creation or imposition of
any material lien, charge or encumbrance of any nature whatsoever upon any of
the properties or assets of such Obligor, other than the Permitted Encumbrances.

     4.3 Binding Effect. This Agreement is, and each Note and the other Loan
Documents when delivered hereunder will be legal, valid and binding obligations
of each respective Obligor, enforceable against each Obligor in accordance with
their respective terms, except as enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors’ rights.

     4.4 Tax Payments. All federal and state tax returns and reports of each
Obligor required to be filed have been filed, and all taxes, assessments, fees
and other charges by any

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 19

 



--------------------------------------------------------------------------------



 



Government Authority upon each Obligor, or upon any Obligor’s properties,
assets, including the collateral, incomes or franchises, which are due and
payable in accordance with such returns and reports, have been paid, other than
those presently: (a) payable without penalty or interest; or (b) contested in
good faith and by appropriate and lawful proceedings prosecuted diligently. The
aggregate amount of the taxes, assessments, charges and levies so contested is
not material to the condition (financial or otherwise) and operations of the
Obligors, considered on a Consolidated Basis. The charges, accruals, and
reserves on the books of the Obligors in respect of federal, state and local
taxes for all fiscal periods to date are adequate in all material respects for
Obligors, when considered on a Consolidated Basis, and no Obligor knows of any
other material unpaid assessment for additional federal, state or local taxes
for any such fiscal period or of any basis therefor.

     4.5 Agreements.

          a. No Obligor is a party to any agreement, indenture, lease or
instrument or subject to any charter or other corporate or company restriction
or any judgment, order, writ, injunction, decree, rule or regulation which is
reasonably likely to materially and adversely affect the business, properties,
assets, operations or condition (financial or otherwise) of the Obligors,
considered on a Consolidated Basis.

          b. No Obligor is a party to, or otherwise subject to any provision
contained in, any instrument evidencing indebtedness of any such Obligor, any
agreement relating thereto or any other contract or agreement which restricts or
otherwise limits the incurring of the Indebtedness evidenced by each Note.

          c. No Obligor is in default in the performance, observance or
fulfillment of any of the material obligations, covenants or conditions
contained in any material agreement or instrument to which it is a party where
the effect of such default is reasonably likely to materially and adversely
affect the business, properties, assets or condition (financial or otherwise) of
the Obligors, considered on a Consolidated Basis.

          d. Each Obligor enjoys lawful, peaceful and undisturbed possession in
all material respects to all permits, licenses, trade names, trade marks,
services marks and patents used or whose use is contemplated in the operation of
its business other than where the failure to maintain same is not reasonably
likely to materially and adversely affect the business, properties, assets or
condition (financial or otherwise) of the Obligors, considered on a Consolidated
Basis. Each Obligor enjoys lawful, peaceful and undisturbed possession in all
material respects under all leases as to which any such Obligor is a lessee,
other than where the failure to maintain same is not reasonably likely to
materially and adversely affect the business, properties, assets or condition
(financial or otherwise) of the Obligors, considered on a Consolidated Basis,
and to the knowledge of the Obligors, all such leases are valid and subsisting
and in full force and effect.

     4.6 Financial Statement.

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 20

 



--------------------------------------------------------------------------------



 



     a. Obligors have furnished Lender with a consolidated Financial Statement
for the period ending January 29, 2005 (herein the “Statement Date”). The
Financial Statement, including any related schedules and/or notes, is true and
correct in all material respects and has been prepared in accordance with GAAP
and shows all liabilities, direct and contingent, of Obligors required to be
shown in accordance with such principles, except for year-end adjustments. The
balance sheet fairly presents the consolidated condition of Obligors as of the
Statement Date in all material respects, and the profit and loss statement
fairly presents the results of the consolidated operations of Obligors for the
periods indicated in all material respects.

     b. Since the Statement Date there has been no material undisclosed adverse
change in the actual or anticipated assets, liabilities, financial condition,
business, operations, affairs or prospects (financial or otherwise) of Obligors,
considered on a Consolidated Basis from that set forth or reflected in the
Financial Statement, other than changes in the ordinary course of business.

     4.7 Litigation, Etc. Except as disclosed in the Financial Statement or
reports filed with the Securities and Exchange Commission, there are no
undisclosed actions, proceedings or investigations pending or, to the knowledge
of any Obligor, threatened, against any Obligor or affecting any Obligor (or any
basis therefor known to any Obligor) which, either in any case or in the
aggregate, might result in any material adverse change in the financial
condition, business, prospects, affairs or operations of the Obligors,
considered on a Consolidated Basis or in the Obligors’ properties and assets,
considered on a consolidated basis, or in any material impairment of the right
or ability of the Obligors to carry on their consolidated operations as now
conducted or proposed to be conducted, or in any material liability on the part
of the Obligors, considered on a Consolidated Basis, and none which questions
the validity of this Agreement, any Note or any of the other Loan Documents or
of any action taken or to be taken in connection with the transactions
contemplated hereby or thereby.

     4.8 Violation of Judicial or Governmental Orders, Laws, Ordinances or
Regulations. No Obligor has notice of any violation of any court order or of any
law, Governmental Regulation, ordinance, rule, order, code, or requirement of
any Governmental Authority having jurisdiction over any Obligor that may
materially affect the business and operation of the Obligors, considered on a
Consolidated Basis.

     4.9 Title to Assets. The Obligors have good and marketable title to all
material assets reflected in the Financial Statement, and all such assets are
free and clear of all liens, mortgages, pledges, security interests, charges,
title retention agreements, or other encumbrances of any kind, except the
Permitted Encumbrances. To its knowledge, each Obligor enjoys lawful, peaceful
and undisturbed possession in all material respects to all permits, licenses,
trade names, trade marks, services marks and patents used or whose use is
contemplated in and is material to the operation of the business of the
Obligors, considered on a Consolidated Basis. To its knowledge, each Obligor
enjoys lawful, peaceful and undisturbed possession in all material respects
under all leases as to which such Obligor is a lessee and which are material to
the business of the Obligors,

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 21

 



--------------------------------------------------------------------------------



 



considered on a Consolidated Basis, and all such leases are valid and subsisting
and in full force and effect.

     4.10 Regulation U. No Obligor is engaged and no Obligor will engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of such terms under Regulation U published by the
Regulations of the Board of Governors of the Federal Reserve System. No part of
the proceeds of any Loan will be used for “purchasing” or “carrying” “margin
stock” as so defined or for any purpose that violates, or that would be
inconsistent with, the provisions of Regulation U published by the Board of
Governors of the Federal Reserve System.

     4.11 No Outstanding Debt. No Obligor has any outstanding debt material to
Obligors as determined under GAAP considered on a consolidated basis, except
for: (i) each Loan; (ii) liabilities shown on the Financial Statement;
(iii) intercompany liabilities; and (iv) other obligations incurred by Obligors
in the ordinary course of business.

     4.12 Trade Names and Subsidiaries. No Obligor uses any trade names other
than those set forth in the Preamble of this Agreement and Obligors’ Principal
Place of Business in Florida is 11215 Metro Parkway, Fort Myers, FL 33912.
Obligors shall not change their Principal Place of Business without prior
written notice to Lender. There are no Subsidiaries of any Obligor which have
not executed this Agreement.

     4.13 Solvency. After giving effect to the funding of the Revolving Credit
Loan, the application of the proceeds thereof as contemplated by this Agreement
and the Loan Documents, the payment of all estimated banking, legal, accounting
and other fees related thereto and any guarantee of the Indebtedness, the
Obligors are solvent considered on a Consolidated Basis.

     4.14 Investment Companies Act. No Obligor is an “investment company” or a
company “controlled” by, or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company” (as each of the quoted
terms is defined or used in the Investment Company Act of 1940, as amended). The
making of each Loan by Lender, the application of the proceeds and repayment
thereof by Obligors and the consummation of the transactions contemplated by
this Agreement will not violate any provision of such act or any rule,
regulation or order issued by the Securities and Exchange Commission thereunder.

     4.15 Racketeer Influenced and Corrupt Organizations Act. No Obligor has
ever been and is not now engaged, and will not knowingly engage, directly or
indirectly, in any pattern of “racketeering activity” or in any “collection of
any unlawful debt,” as each of the quoted terms or phrases is defined or used by
the Racketeer Influenced and Corrupt Organization(s) Act of either the United
States or the State of Florida, Title 18, United States Code, Section 1961
et,.seg. and Chapter 895, Florida Statutes, respectively, as each act now exists
or is hereafter amended (the “RICO Lien Acts”).

     4.16 ERISA Requirement. No Obligor has incurred any material accumulated

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 22

 



--------------------------------------------------------------------------------



 



funding deficiency within the meaning of ERISA or incurred any material
liability to the Pension Benefit Guaranty Corporation established under ERISA
(or any successor thereto under ERISA) in connection with any employee pension
benefit plan established or maintained by any Obligor or by any person under
common control with any Obligor (within the meaning of Section 414(c) of the
Internal Revenue Code of 1986, as amended, or of Section 4001 (b) of ERISA), or
in which employees of any of them are entitled to participate. No Reportable
Event (as defined in ERISA) in connection with any such plan has occurred or is
continuing.

     4.17 Hazardous Material. No Obligor has generated, stored, or disposed of
any Hazardous Material on any portion of any property occupied by it, or
transferred any Hazardous Material from the property occupied by it, to any
other location in violation of any applicable Environmental Laws which has not
been fully remedied. To the best of each Obligor’s knowledge after due
investigation, each Obligor is in compliance in all material respects with all
applicable Environmental Laws and has not been notified of any action, suit,
proceeding or investigation which calls into question compliance by any Obligor
with any Environmental Laws or which seeks to suspend, revoke or terminate any
license, permit or approval necessary for the generation, handling, storage,
treatment or disposal of any Hazardous Material with the exception of
noncompliances that are not reasonably likely to have a material adverse effect
on the condition (financial or otherwise) of the Obligors, considered on a
Consolidated Basis.

     4.18 Fair Labor Standards Act. Each Obligor has complied with, and will
continue to comply with, in all material respects, the provisions of the Fair
Labor Standards Act of 1938, 29 U.S.C. Section 200, et seq., as amended from
time to time (the “FLSA”), including specifically, but without limitation, 29
U.S.C. Section 215(a) with the exception of noncompliances that are not
reasonably likely to have a material adverse effect on the condition (financial
or otherwise) of the Obligors, considered on a consolidated basis. This
representation and warranty, and each reconfirmation hereof, shall constitute
written assurance from each Obligor, given as of the date hereof and as of the
date of each reconfirmation, that each Obligor has complied, in all material
respects, with the requirements of the FLSA, in general, and 29 U.S.C.
Section 215(a)(1) thereof, in particular.

     4.19 Occupational Safety Hazards Act. Each Obligor has complied with, and
will continue to comply with, in all material respects, the provisions of the
Occupational Safety Hazards Act, as amended from time to time (“OSHA”) with the
exception of noncompliances that are not reasonably likely to have a material
adverse effect on condition (financial or otherwise) of the Obligors, considered
on a Consolidated Basis.

     4.20 Securities And Exchange Commission Compliance. Each Obligor has
complied with, and will continue to comply with, all Federal securities laws and
all rules, regulations, and orders of the Securities and Exchange Commission, as
amended from time to time with the exception of noncompliances that are not
reasonably likely to have a material adverse effect on condition (financial or
otherwise) of the Obligors, considered on a Consolidated Basis.

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 23

 



--------------------------------------------------------------------------------



 



     4.21 Regulatory Compliance. Each Obligor has in the past complied with and
is presently complying in all material respects with all other laws and
Governmental Regulations applicable to such Obligor’s business with the
exception of noncompliances that are not reasonably likely to have a material
adverse effect on condition (financial or otherwise) of the Obligors, considered
on a Consolidated Basis.

     4.22 Usury. The amounts to be received by Lender which are or which may be
deemed to be interest under any of the Loan Documents or otherwise in connection
with the transactions described herein constitute lawful interest and are not
usurious or illegal under the laws of the State of Florida, and no aspect of the
transaction contemplated by this Agreement is or will be usurious.

     4.23 Obligor Setoffs. No Obligor has, as of the date hereof, any defenses,
counterclaims, or setoffs with respect to any sums to be advanced under this
Agreement, any Loan, or under any other loan between any Obligor and Lender.

     4.24 Intentionally Omitted.

     4.25 Intentionally Omitted.

     4.26 Disclosure and No Representation, Warranty or Document Untrue. No
representation or warranty made by any Obligor contained herein, the Loan
Documents, or in any certificate or other document furnished or to be furnished
by any Obligor pursuant hereto, or which will be made by any Obligor from time
to time in connection with the Loan Documents (a) contains or will contain any
misrepresentation or untrue statement of fact, or (b) omits or will omit to
state any material fact necessary to make the statements therein not misleading,
measured against the Obligors, considered on a Consolidated Basis, unless
otherwise disclosed in writing to Lender. There is no fact known to any Obligor
which materially and adversely affects, or which is reasonably likely in the
future to materially and adversely affect, the business, assets, properties or
condition, financial or otherwise, of the Obligors, considered on a Consolidated
Basis, except as set forth or reflected in the Loan Documents or otherwise
disclosed in writing to Lender.

     4.27 Intentionally Omitted.

     4.28 Survival. All of the representations and warranties set forth in this
Agreement shall survive until all Indebtedness is satisfied in full.

SECTION 5. AFFIRMATIVE COVENANTS.

     Each Obligor covenants and agrees that, from the date of this Agreement
until payment in full of all Indebtedness and termination of all present or
future credit facilities established hereunder, unless Lender shall otherwise
consent in writing which consent will not be unreasonably withheld, each Obligor
will fully comply with the following provisions:

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 24

 



--------------------------------------------------------------------------------



 



     5.1 Financial Reports and Other Data. Each Obligor shall deliver or cause
to be delivered to Lender the following financial information, prepared in
accordance with GAAP, as applicable:

     a. As soon as practicable and in any event within forty-five (45) days
after the end of each fiscal quarter during the term of this Agreement,
internally prepared quarterly and year-to-date management consolidated financial
statements of FAS, prepared in accordance with GAAP and including a balance
sheet, income statement, a statement of cash flows, and containing comparative
information for the corresponding quarter and year-to-date of the prior fiscal
year, all in form and content reasonably acceptable to Lender and certified by
the Authorized Officer of FAS, which statements shall contain such documentation
and information to enable Lender to verify compliance with the financial
covenants contained in this Agreement.

     b. As soon as practicable and in any event within one hundred twenty
(120) days after each Fiscal Year end of Obligors, audited consolidated
Financial Statement of FAS (i) audited in accordance with GAAP by independent
certified public accountants of recognized standing reasonably acceptable to
Lender; (ii) prepared in reasonable detail in comparative form to the prior
fiscal year; (iii) accompanied by a report of such accountants containing an
opinion in form and content reasonably acceptable to Lender; and (iv) including
a balance sheet, an income statement, a statement of retained earnings, a
statement of cash flows, and all notes and schedules relating thereto.

     c. Together with each delivery of those items required in clauses (a) and
(b) above, Obligors shall deliver or cause to be delivered to Lender compliance
certificates executed by an Authorized Officer of FAS, certifying Obligors’
compliance with the terms and conditions of the Loan Agreement and specifically
including the financial covenants. The certifications shall contain computations
indicating compliance with the financial covenant ratios contained in this
Agreement and, stating that to the best of such officer’s knowledge, each
Obligor has kept, observed, performed and fulfilled in all material respects
each and every Agreement binding upon it contained in the Loan Documents, and is
not at the time in default in any material respect of the keeping, observance,
performance or fulfillment of any of the terms, provisions and conditions
thereof.

     d. Lender is hereby authorized to deliver a copy of any financial
statements or any other information relating to the business, operations, or
financial condition of any Obligor which may be furnished to it or come to its
attention pursuant to the Loan Documents or otherwise, to any participating
lender, regulatory body or agency having jurisdiction over Lender or to any
Person which shall, or shall have the right or obligation to, succeed to all or
any part of Lender’s interest in the Loan Documents.

     e. Within thirty (30) days after the same are sent, Obligors shall provide
copies of all reports and other financial information which any Obligor sends to
its public stockholders, and within ten (10) days after filing, copies of all
financial statements and non-confidential reports,

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 25

 



--------------------------------------------------------------------------------



 



including, but not limited to, 10-K and 10-Q filings, which any Obligor may make
to, or file with, the Securities and Exchange Commission or any successor or
analogous Government Authority.

     f. Within thirty (30) days after the end of each fiscal year of FAS, FAS
shall deliver a summary, if any exist, of all interest rate protection
agreements, foreign currency exchange agreements, commodity purchase or option
agreements or other interest or exchange rate or commodity price hedging
agreements entered into by any Obligor with sufficient detail to enable Lender
to determine all potential exposures of any Obligor thereunder.

     5.2 Payment of Indebtedness to Lender; Performance of Other Covenants;
Payment of Other Obligations. (a) Obligors will make full and timely payment of
the principal and interest on each Note; (b) each Obligor will duly comply with
all the terms and covenants contained in the Loan Documents; and (c) Obligors
will make full and timely payment of all other Indebtedness of Obligors to
Lender, whether now existing or hereafter arising.

     5.3 Maintenance of Property. Each Obligor will maintain its fee simple real
estate and its material leaseholds and personal property in good order and
repair and, from time to time, make all needful and proper repairs, renewals,
replacements, additions, and improvements thereto, so that the business carried
on may be properly and advantageously conducted at all times in accordance with
prudent business management.

     5.4 Right of Inspection; Discussions. Each Obligor will permit any person
designated by Lender, at Lender’s expense, during normal business hours, and
upon reasonable notice, to visit and inspect any of the properties, books,
records, papers, and financial reports of such Obligor, including the making of
any copies thereof and abstracts therefrom, and to discuss such Obligor’s
affairs, finances, and accounts with such Obligor’s agents, all at such
reasonable times and as often as Lender may reasonably request.

     5.5 Notices. FAS will promptly give written notice to Lender of:

     a. The occurrence of any Event of Default or Potential Default hereunder or
under any other obligation of a Obligor to which this Agreement refers, in which
case such notice shall specify the nature thereof, the period of existence
thereof, and the action that the Obligors or any of them propose to take with
respect thereto;

     b. The occurrence of any material casualty to any material facility or
property of the Obligors, considered on a consolidated basis, or any force
majeure (including, without limitation, any strike or other labor disturbance)
materially affecting the operation or value of any such facility or property
(specifying whether or not such casualty or force majeure is covered by
insurance);

     c. The commencement of, or any material change in, the nature or status of
any actual or potential litigation in excess of $10,000,000.00, whether direct
or contingent, or any actual or potential dispute or proceeding, whether direct
or contingent, that may involve a claim for damages,

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 26

 



--------------------------------------------------------------------------------



 



injunctive relief, enforcement, or other relief pending, being instituted, or
threatened by, against or involving any Obligor, or any attachment, levy,
execution or other process being instituted by or against any assets of any
Obligor, which might impair the conduct of the Obligors’ business, considered on
a consolidated basis, or might affect financially, or otherwise, the Obligors’
business, operations, assets, properties, prospects, or condition in excess of
$1,000,000.00; and

     d. Notification of any violation notices received from the Securities and
Exchange Commission, including copies of such notices.

     5.6 Payment of Taxes; Liens. Each Obligor will promptly pay, or cause to be
paid, all taxes, assessments and other governmental charges which may lawfully
be levied or assessed (i) upon the income or profits of such Obligor, (ii) upon
any fee simple owned real property and all material leases and material personal
property, belonging to such Obligor, or upon any part thereof, or (iii) by
reason of any lawful claims for labor, material and supplies which, if unpaid,
might become a lien or charge against the property of such Obligor; provided,
however, such Obligor shall not be required to pay any such tax, assessment,
charge, levy, or claim so long as the validity thereof shall be actively
contested in good faith by appropriate proceedings and such Obligor shall have
set aside on its books adequate reserves with respect to any such tax,
assessment, charge, levy, or claim so contested; but provided further that any
such tax, assessment, charge, levy, or claim shall be paid forthwith upon the
commencement of proceedings to foreclose any lien securing the same and the
failure to promptly thereafter bond off such lien within 60 days after the
filing thereof.

     5.7 Insurance of Properties. Each Obligor will keep its business and
properties insured at all times by insurance companies reasonably acceptable to
Lender or self insurance programs approved in writing by Lender prior to
implementation, against the risks for which provision for such insurance is
usually made by other Persons engaged in a similar business similarly situated
(including without limitation, insurance for fire, flood, and other hazards,
insurance against liability on account of damage to persons or property,
business interruption insurance, and insurance under all applicable workman’s
compensation laws) and to the same extent thereto and carry such other types and
amounts of insurance as usually carried by Persons engaged in the same or a
similar business similarly situated, and upon request deliver to Lender a
certificate from the insurer setting forth the nature of the risks covered by
such insurance, the amount carried with respect to each risk, and the name of
the insured.

     5.8 Intentionally Omitted.

     5.9 True Books. FAS will keep proper and true books of record and account,
reasonably satisfactory to Lender, in which full, true, and correct entries, in
all material respects, will be made of FAS’ dealings and transactions, and
establish on FAS’ books such reserves as may be required, by GAAP, with respect
to all taxes, assessments, charges, levies and claims, and with respect to FAS’
businesses in general, and will include such reserves in any interim as well as
year-end financial statements.

     5.10 Financial Covenants. So long as any Indebtedness is outstanding
Obligors shall

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 27

 



--------------------------------------------------------------------------------



 



comply with the following financial covenants:

     a. Obligors shall maintain, on a Consolidated Basis, a minimum Net Worth of
not less than $560,000,000.00 measured on the Fiscal Year End ending on the
Saturday closest to January 31, 2005, and thereafter Obligors shall increase
their minimum Net Worth, on a Consolidated Basis, by an amount equal to 25% of
each Fiscal Year’s Net Income, measured at the end of such Fiscal Year.

     b. To maintain on a Consolidated Basis a ratio of Funded Debt to EBITDA,
not exceeding 2.25 as measured at the end of each fiscal quarter, with EBITDA
calculated on a rolling four (4) quarter basis:

      Period   Ratio
Quarterly
  2.25/1.0.

     c. To maintain, on a Consolidated Basis, a Funded Debt and Letter of Credit
Exposure to EBITDAR ratio of not greater than 4.00 to 1.00 as measured at the
end of each fiscal quarter, with EBITDAR calculated on a rolling four
(4) quarter basis.

     d. To maintain a Fixed Charge Coverage Ratio of at least 2.0 to 1.0 to be
tested on an annual basis measured on each Fiscal Year End beginning with the
Fiscal Year End ending on the Saturday closest to January 31, 2005.

The ratios in b and c shall be calculated at the end of each fiscal quarter,
using the results of that fiscal quarter and each of the 3 immediately preceding
fiscal quarters.

     FAS shall be responsible for procuring the submission of all necessary data
to demonstrate compliance with these covenants.

     5.11 Observance of Laws. Each Obligor will conform to and duly observe all
material laws, regulations, and other valid requirements of any governmental
authority with respect to the conduct of its business and operations, except
where the effect of any nonobservance would not have a material adverse effect
on the business and operations of the Obligors, considered on a Consolidated
Basis.

     5.12 Maintenance of Legal Existence: Compliance with Laws. Each Obligor
shall at all times preserve and maintain in full force and effect its legal
existence, powers, rights, licenses, permits and franchises in the jurisdiction
of its organization; continue to conduct and operate its business substantially
as conducted and operated during the present and preceding Fiscal Year of such
Obligor; operate in full compliance with all applicable laws, statutes,
regulations, certificates of authority and orders in respect of the conduct of
its business; and qualify and remain qualified as a foreign organization in each
jurisdiction in which such qualification is necessary or appropriate in view of
its business and operations, except where in each case, the effect of the
failure to preserve and maintain, the failure to continue to conduct and

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 28

 



--------------------------------------------------------------------------------



 



operate, and the failure to fully comply or failure to qualify and remain
qualified would not have a material adverse effect on the business and
operations of the Obligors, considered on a Consolidated Basis.

     5.13 Further Assurances. Each Obligor will, at the cost of Obligors, and
without expense to Lender, promptly upon the request of Lender: (a) correct any
defect, error or omission which may be discovered in the contents of any Loan
Documents or in the execution or acknowledgment thereof; and (b) execute,
acknowledge, deliver and record or file such other and further instruments
(including, without limitation, mortgages, deeds or trusts, security agreements,
financing statements and specific assignments of rents or leases) and do such
further acts, in either case as may be necessary, desirable or proper in
Lender’s opinion to carry out more effectively the purposes of the Loan
Documents. Each Obligor hereby appoints Lender as its attorney-in-fact, coupled
with an interest, to take the above actions and to perform such obligations on
behalf of such Obligor, at Obligors’ sole expense, if any Obligor fails to
comply with its obligations under this paragraph.

5.14 Intentionally Omitted.

     5.15 Negative Pledge. No Obligor shall create, assume, or suffer to exist
any material lien upon its assets, whether now owned or hereafter acquired,
except for liens for taxes not yet due and payable or which are being actively
contested in good faith by appropriate proceedings and Permitted Encumbrances.
Lender may require Obligors to execute nontaxable agreements not to encumber
property in a form and in content reasonably acceptable to Lender which shall
not be recorded in any public records.

     5.16 Wholly Owned Subsidiaries. Obligors shall notify Lender within 10 days
of the creation or permitted acquisition of a Wholly Owned Subsidiary and such
Wholly Owned Subsidiary shall execute and return to Lender a guaranty of the
Indebtedness in a form and content satisfactory to Lender within 15 Business
Days after delivery of such Guaranty to Obligors, whereupon such Wholly Owned
Subsidiary will thereafter be considered an Obligor for purposes of this
Agreement.

SECTION 6. NEGATIVE COVENANTS.

     Each Obligor covenants and agrees that, from the date of this Agreement
until payment in full of the Indebtedness and all advances hereunder and of all
other present or future indebtedness hereunder and termination of all present or
future credit facilities established for Obligor’s benefit, unless Lender shall
otherwise consent in writing, which consent will not be unreasonably withheld,
each Obligor will fully comply with the following provisions:

     6.1 Limitations of Mortgages, Liens, Etc. No Obligor shall lien, mortgage,
pledge or otherwise encumber in any material respect any of such Obligor’s
material assets, except for Permitted Encumbrances.

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 29

 



--------------------------------------------------------------------------------



 



     6.2 Limitations on Guaranties. No Obligor shall directly or indirectly,
guarantee, assume, endorse, become a surety or accommodation party for, or
otherwise in any way extend credit or become responsible for or remain liable or
contingently liable in connection with any indebtedness or other obligations of
any other Person, except guaranties and endorsements made in connection with the
deposit of negotiable instruments and other items for collection and credit
extended to Obligor in the ordinary course of business and except as part of the
permitted Debt set forth in Section 6.8.

     6.3 Transfer of Assets. No Obligor shall, directly or indirectly, sell,
transfer, assign, lease, or otherwise, dispose of any of its fee simple real
estate or its material personal property to third parties, including, but not
limited to, trusts and individuals, other than in the ordinary course of
business where the effect of such disposition is reasonably likely to have a
material adverse effect on the business and operations of the Obligors
considered on a Consolidated Basis.

     6.4 Loans. No Obligor shall directly or indirectly, make or have
outstanding a loan or advance to any Person, except for loans existing at the
date of this Agreement which have been disclosed in writing to and approved by
Lender. The foregoing notwithstanding, Obligors shall have the right to make the
following classes of loans:

     a. Loans to their employees so long as such loans do not exceed $250,000.00
in the aggregate; provided, however, that in no event shall any such loan be
made in violation of the Sarbanes – Oxley Act of 2002.

     b. Intercompany loans among Obligors;

     c. Advances to Obligors’ vendors in the ordinary course of Obligors’
business, provided, however, that outstanding advances to any one vendor shall
never be more than $10,000,000.00.

     6.5 Maintain Assets. No Obligor shall conceal, remove or permit to be
concealed or removed any part of its fee simple real estate or its material
personal properties, with the intent to hinder, delay or defraud its creditors
or any of them, or made or suffered a transfer of its fee simple real estate or
its material personal properties which may be fraudulent under any Bankruptcy,
fraudulent conveyance or similar law or shall have made any transfer of its fee
simple real estate or its material personal properties to or for the benefit of
a creditor at a time when other creditors similarly situated have not been paid,
or shall have suffered or permitted, while insolvent, any creditor to obtain a
lien on any of its fee simple real estate or its material personal properties
through legal proceedings or distraint which is not vacated within sixty (60)
days from the date thereof.

     6.6 Intentionally Omitted.

     6.7 Suspension of Business. No Obligor may liquidate, suspend, dissolve or
cease operation during the term of the Loan unless the operations of such
Obligor are continued

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 30

 



--------------------------------------------------------------------------------



 



thereafter by one of the other Obligors.

     6.8 Additional Debt. Without the prior written consent of Lender, Obligors
will not incur, create, assume or permit to exist any Debt except:

     a. Debt to Lender;

     b. Purchase money Debt incurred in connection with acquisitions, so long as
such Debt is subordinated to the Indebtedness;

     c. Debt disclosed in the Financial Statement which shall be paid in
accordance with its terms as they exist on the date hereof;

     d. Purchase money Debt to FAS’ franchisees in connection with FAS’
repurchase of franchises in an aggregate amount not to exceed $30,000,000.00;

     e. Trade debt incurred in the ordinary course of business and

     f. Other Debt incurred in the ordinary course of business so long as such
Debt does not exceed $100,000,000.00 annually.

SECTION 7. EVENTS OF DEFAULT.

     The following shall be considered an Event of Default:

     7.1 The failure of Obligors to pay any installment of principal or interest
in accordance with the terms and conditions of each Note or any guaranty or the
failure of Obligors to pay any Loan Fees and such other sums due under the Loan
Documents and such failure to pay continues for a period of ten (10) days after
notice thereof from Lender;

     7.2 The failure of any Obligor to perform any of the terms and conditions
of any Note, any Guaranty and this Agreement other than the failure to pay money
and such failure shall not have been remedied within thirty (30) days after
written notice thereof to Obligors from Lender;

     7.3 The failure of any Obligor to perform or observe any of the obligations
contained in any other Loan Document other than the failure to pay money and
such failure shall not have been remedied within thirty (30) days after written
notice thereof to Obligors from Lender;

     7.4 Any warranty or representation made by any Obligor hereunder at the
time of execution of this Agreement or at the time of a request for any
additional advance shall prove to be untrue or incorrect in any material
respect;

     7.5 The failure of Obligors, considered on a Consolidated Basis, generally
to pay their debts as such debts become due in the normal course of business;
the execution of a general assignment for the benefit of creditors by any
Obligor; the institution by or against any Obligor of any bankruptcy proceeding
remaining undismissed for 60 days after filing; the liquidation, winding up,
reorganization, or adjustment of debts of FAS; the suffering of a final monetary
judgment against any Obligor in excess of $5,000,000.00 which is not bonded off
or discharged within 60 days from its entry; or the execution of any such
judgment exceeding $5,000,000.00 against

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 31

 



--------------------------------------------------------------------------------



 



property owned by any Obligor; and

     7.6 Default, after giving effect to any and all applicable grace periods,
by any Obligor under any other loan between any Obligor or any Affiliate or
Subsidiary of any Obligor and Lender (or any Affiliate or Subsidiary of Lender).

SECTION 8. REMEDIES

     Upon the occurrence or continuing of any Event of Default, Lender shall
have and may exercise any or all of the rights set forth herein (provided,
however, Lender shall be under no duty or obligation to do so):

     8.1 Acceleration. To declare the indebtedness evidenced by any or all Notes
and all other Indebtedness to be forthwith due and payable, whereupon each Note
and all other Indebtedness shall become forthwith due and payable, both as to
principal and interest, without presentment, demand, protest or any other notice
or grace period of any kind, all of which are hereby expressly waived, anything
contained herein or in any Note or in such other Indebtedness to the contrary
notwithstanding, and, upon such acceleration, the unpaid principal balance and
accrued interest upon each Note shall from and after such date of acceleration
bear interest at the Default Rate.

     8.2 Right of Setoff. To exercise any rights of setoff granted by law or
under this Agreement or the Loan Documents.

     8.3 Uniform Commercial Code. To exercise from time to time any and all
rights and remedies of a secured creditor under the UCC and any and all rights
and remedies available to it under any other applicable law.

     8.4 Foreclosure. Foreclose any pledge made pursuant to a LOC Pledge by
instituting a foreclosure suit in any court having jurisdiction thereof.

     8.5 Other Rights. To exercise such other rights as may be permitted under
any of the Loan Documents or applicable law.

     8.6 Cure of Defaults. Cure any Event of Default without releasing any
Obligor from any obligation hereunder or under the Loan Documents. In connection
with exercising its right to cure an Event of Default, Lender may enter upon any
Place of Business and do such acts and things as Lender deems necessary or
desirable to protect the collateral pledged under any Loan Document, including,
without limitation: (i) paying, purchasing, contesting or compromising any
encumbrance, charge, lien, claim of lien, tax, assessment, fine, or other
imposition; (ii) paying any insurance premiums and (iii) employing counsel,
accountants, contractors and other appropriate persons to assist Lender in the
foregoing.

     8.7 Collateralize Outstanding Letters of Credit. Lender may demand and
within

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 32

 



--------------------------------------------------------------------------------



 



five business days thereof, Obligors shall provide, cash collateral for any
outstanding Letter of Credit, whether or not funded, in the amount of the
outstanding Letter of Credit issued by Lender for the benefit of any Obligor.

     8.8 Interest Rate Adjustment. In the event any Obligor defaults in the
performance of this Agreement and Lender elects not to accelerate the
Indebtedness, whether or not Lender elects not to accelerate the entire balance
of the outstanding Indebtedness to immediate maturity, then, to the extent
permitted by law, the rate of interest on the unpaid principal of the
Indebtedness under each Note and this Agreement shall be increased at Lender’s
discretion to the Default Rate. The provisions herein for a Default Rate shall
not be deemed to extend the time for any payment hereunder or to constitute a
“grace period” giving any Obligor a right to cure any default. At Lender’s
option, any accrued and unpaid interest, fees or charges may, for purposes of
computing and accruing interest on a daily basis after the due date of any Note
or any installment thereof, be deemed to be a part of the principal balance, and
interest shall accrue on a daily compounded basis after such date at the Default
Rate provided in this Agreement until the entire outstanding balance of
principal and interest is paid in full.

     8.9 No Waiver. The failure of Lender to exercise any of its rights granted
hereunder shall not be deemed a waiver thereof nor shall Lender be estopped from
asserting such rights for any subsequent defaults. The remedies provided herein
are cumulative and are not exclusive to any remedies that Lender may otherwise
be provided by law or any Loan Documents.

SECTION 9. MISCELLANEOUS

     9.1 Each Obligor agrees to pay and save Lender harmless against liability
for the payment of all reasonable out of pocket expenses in connection with this
transaction, including documentary stamp taxes or other taxes which may be
determined to be payable in respect to the execution and delivery of any loan
documents executed in connection with this agreement, and the reasonable fees
and expenses of Lender’s counsel.

     9.2 This Agreement shall not be amended or modified unless in writing and
signed by all the parties hereto.

                 
 
    9.3     All notices to be mailed to Lender shall be sent to:    
 
          Bank of America, N.A.    
 
          ATTN: Meriem Blevins, Sr. Vice President    
 
          Suite 415, 13099 US HWY 41 SE    
 
          Fort Myers, FL 33907    
 
               
 
          With copy to:    
 
          Attn: Notice Desk    
 
          FL9-100-03-15    
 
          9000 Southside Blvd., Bldg. 100, 3rd Floor    
 
          Jacksonville, FL 32256-0771    

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 33

 



--------------------------------------------------------------------------------



 



         
 
      and collectively to Obligors at:


 
      11215 Metro Parkway
 
      Fort Myers, FL 33912,
 
       
 
      with copies to:
 
      Gary I. Teblum, Atty.
 
      Trenam, Kemker, Scharf, Barkin, Frye,
 
      O’Neill & Mullis, P.A.
 
      STE 2700, Bank of America Plaza
 
      101 E. Kennedy Blvd.
 
      Tampa, FL 33601-1102

     For purposes of this Agreement, delivery to any party shall be complete
upon actual delivery to such party or their agent or employee, either by hand
delivery or overnight courier service, or upon the expiration of five (5) days
after posting the writing in the mails by certified mail or registered mail,
return receipt requested, with sufficient postage to reach its destination.

     9.4 In the event any action becomes necessary to enforce the terms and
conditions of this Agreement or to foreclose on any security instrument or any
Note, Obligors shall pay all costs incurred in connection therewith, including a
reasonable attorney’s fee, whether or not preceding litigation and whether at
trial, or in any bankruptcy proceeding, and at any appellate level. As used
herein attorney’s fees shall be deemed to include a separate award for paralegal
or legal assistant fees.

     9.5 This Agreement may not be assigned by any Obligor, however, Lender
reserves the right to assign this Agreement or to participate this Agreement and
each Loan.

     9.6 This Agreement shall be governed by and construed in accordance with
the laws of Florida.

     9.7 In the event that any provision of this Agreement is declared
unenforceable by a court of competent jurisdiction, then such unenforceable
provision shall not affect the remaining provisions hereunder.

     9.8 As the context requires, the singular shall include the plural and the
plural the singular, and any one gender shall include all genders.

     9.9 This Agreement and all Loan Documents may be executed in counter parts
and each shall be deemed an original.

     9.10 This Agreement supercedes all prior loan agreements between Lender and
Obligors and constitutes the sole remaining loan agreement between Lender and
Obligors for all credit

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 34

 



--------------------------------------------------------------------------------



 



facilities existing at the date of this Agreement.

     9.11 ARBITRATION.

     a. This Section concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to:
(i) this Agreement (including any renewals, extensions or modifications); or
(ii) any document related to this Agreement (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate of Lender involved in the
servicing, management or administration of any obligation described or evidenced
by this Agreement.

     b. At the request of any party to this Agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”). The Act will apply even though this Agreement
provides that it is governed by the law of a specified state. The arbitration
will take place on an individual basis without resort to any form of class
action.

     c. Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Section. In the event of any inconsistency, the
terms of this Section shall control. If AAA is unwilling or unable to (i) serve
as the provider of arbitration or (ii) enforce any provision of this arbitration
clause, any party to this Agreement may substitute another arbitration
organization with similar procedures to serve as the provider of arbitration.

     d. The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
Agreement. All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed, judgment entered
and enforced.

     e. The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.
Page 35

 



--------------------------------------------------------------------------------



 



Agreement.

     f. This Section does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

     G. The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.

     H. By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This provision is a material inducement for the parties entering
into this Agreement.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

              OBLIGORS:
 
            CHICO’S FAS, INC.,
A FLORIDA CORPORATION
 
       
/s/ Michael J. Kincaid
  By:   /s/ Charles J. Kleman
 
        Print name: Michael J. Kincaid   Print Name: Charles J. Kleman Witness
as to All   Its Executive VP — Finance
 
            CHICO’S RETAIL SERVICES, INC.,
A FLORIDA CORPORATION, f/k/a
Chico’s Distribution, Inc., a Florida corporation
 
       
 
  By:   /s/ Charles J. Kleman
 
            Print Name: Charles J. Kleman     Its: President
 
            WHITE HOUSE / BLACK MARKET, INC.,
A FLORIDA CORPORATION,
 
       
 
  By:   /s/ Charles J. Kleman
 
            Print Name: Charles J. Kleman
    Its: Executive VP-Finance
 
       

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.

Page 36



--------------------------------------------------------------------------------



 



              SOMA BY CHICO’S, LLC,
A FLORIDA LIMITED LIABILITY COMPANY   
 
  By:   /s/ Charles J. Kleman
 
            Print Name: Charles J. Kleman
    Its: Executive VP-Finance

SIGNATURES CONTINUE ON THE NEXT SUCCEEDING PAGE

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.

Page 37



--------------------------------------------------------------------------------



 



              CHICO’S DISTRIBUTION SERVICES, LLC,
A GEORGIA LIMITED LIABILITY COMPANY
f/k/a Chico’s Real Estate, LLC,
a Georgia limited liability company
 
       
/s/ Michael J. Kincaid
  By:   /s/ Scott A. Edmonds
 
        Print name: Michael J. Kincaid   Print Name: Scott A. Edmonds Witness as
to all   Its: President
 
            LENDER:
 
            BANK OF AMERICA, N.A.
 
       
/s/ Becky Roberts
  By:   /s/ Meriem L. Blevins
 
       
Print name: Becky Roberts
      Meriem L. Blevins, Sr. Vice President
 
       
/s/ Kim Shaplak
       
 
       
Print name: Kim Shaplak
       

Second Restated Revolving Credit Loan Agreement in Favor of Bank Of America,
N.A.

Page 38